


 HR 3311 ENR: To authorize additional funds for emergency

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 3311
		
		AN ACT
		To authorize additional funds for emergency
		  repairs and reconstruction of the Interstate I–35 bridge located in
		  Minneapolis, Minnesota, that collapsed on August 1, 2007, to waive the
		  $100,000,000 limitation on emergency relief funds for those emergency repairs
		  and reconstruction, and for other purposes.
	
	
		1.Additional emergency relief
			 funding
			(a)In
			 generalThe Secretary of
			 Transportation is authorized to carry out a project for the repair and
			 reconstruction of the Interstate I–35W bridge located in Minneapolis,
			 Minnesota, that collapsed on August 1, 2007.
			(b)Federal
			 shareThe Federal share of the cost of the project carried out
			 under this section shall be 100 percent.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $250,000,000 to carry out this section. Such sums shall remain available until
			 expended.
			2.Waiver of
			 emergency relief limitationThe limitation contained in section
			 125(d)(1) of title 23, United States Code, of $100,000,000 shall not apply to
			 expenditures under section 125 of such title for the repair or reconstruction
			 of the Interstate I–35W bridge located in Minneapolis, Minnesota, that
			 collapsed on August 1, 2007.
		3.Expanded
			 eligibility for transit and travel information servicesSection 1112 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1171) is amended—
			(1)by inserting
			 (a) In
			 general.— before There; and
			(2)by adding at the
			 end the following:
				
					(b)Minnesota
						(1)In
				generalNotwithstanding any
				provision of chapter 1 of title 23, United States Code, the Secretary
				may—
							(A)use funds authorized to carry out the
				emergency relief program under section 125 of such title for the repair and
				reconstruction of the Interstate I–35W bridge in Minneapolis, Minnesota, that
				collapsed on August 1, 2007; and
							(B)
				use not to exceed $5,000,000
				of the funds made available for fiscal year 2007 for Federal Transit
				Administration Discretionary Programs, Bus and Bus Facilities (without any
				local matching funds requirement) for operating expenses of the Minnesota State
				department of transportation for actual and necessary costs of maintenance and
				operation, less the amount of fares earned, which are provided by the
				Metropolitan Council (of Minnesota) as a temporary substitute for highway
				traffic service following the collapse of the Interstate I–35W bridge in
				Minneapolis, Minnesota, on August 1, 2007, until highway traffic service is
				restored on such bridge.
							(2)Federal
				shareThe Federal share of the cost of activities reimbursed
				under this subsection shall be 100
				percent.
						.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
